Citation Nr: 1022514	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  02-12 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine at L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to October 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In July 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Atlanta, Georgia 
RO.  A transcript of the hearing is of record.

In November 2006, the Board remanded this matter to the RO 
for a VA examination to evaluate the severity of the 
Veteran's service-connected low back disability and to 
provide specific findings with regard to neurologic 
manifestations of the low back disability.  This issue was 
remanded again in November 2007 for lack of substantial 
compliance with the remand directives in November 2006.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for 
the reasons discussed below, the Board finds that there still 
has not been substantial compliance with the remand 
directives regarding the Veteran's increased rating claim for 
degenerative disc disease and that it may not proceed with a 
decision regarding that issue at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the issue on appeal.  

The November 2007 Board remand noted that the VA examination 
conducted in April 2007 did not comply with the remand 
directives in the November 2006 Board remand.  In this 
regard, the Board noted that the Veteran was only provided 
with a spine examination and that the requested neurological 
examination was not completed.  The neurological findings in 
the April 2007 VA examination of the spine were deemed 
inadequate.  The Board noted that more definitive 
neurological findings concerning the Veteran's radicular 
symptomatology and it specifically requested that the Veteran 
be provided with a neurological examination.  

The Board observes the Veteran was provided with another 
orthopedic examination of the spine in November 2009.  The 
Veteran reported she has had progressive back pain that 
radiates down into her right hip and her right hip.  The 
examiner also noted that the Veteran reported bowel and 
bladder problems in the past, but she did not have any bowel 
or bladder complaints on the day of the examination.  As part 
of the examination, the examiner conducted a brief 
neurological examination of the Veteran.  Specifically, the 
examiner tested the Veteran's deep tendon reflexes, Lasegue's 
sign of the right and left leg, motor testing and sensory, 
which were all found to be normal.  The Veteran was not 
provided with an electromyography (EMG/nerve conduction 
study) as requested.  The examination is similar in detail to 
the evaluation that was conducted in the April 2007 
examination that Board had previously determined was 
inadequate.  Accordingly, the Board concludes that November 
2009 examination is inadequate to properly evaluate the 
Veteran's identified neurological abnormalities.  Based on 
the foregoing, the Board finds that a remand is necessary in 
order to comply with the previous remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA 
neurological examination.  The entire 
claims file should be made available to 
and reviewed by the examiner designated 
to examine the Veteran.  The Veteran 
should be provided with an 
electromyography.  All other 
appropriate tests and studies deemed 
necessary should be accomplished.  All 
clinical findings should be reported in 
detail.  The examiner is requested to 
state whether the Veteran has any 
neurological impairment associated with 
her service-connected disability of the 
lumbosacral spine.  If the answer is 
affirmative, the examiner should 
identify the specific nerve or nerves 
involved.  For each affected nerve, the 
examiner should indicate whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any nerve 
is identified, the examiner should 
indicate whether the paralysis is 
complete or incomplete and, if it is 
incomplete, whether the incomplete 
paralysis is best characterized as 
mild, moderate, moderately severe, or 
severe.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the opinions 
expressed.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to an increased 
rating for degenerative disc disease 
of the lumbosacral spine at L5-S1 to 
include consideration of a separate 
evaluation for neurological 
impairment, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


